Case: 16-50972      Document: 00514114406         Page: 1    Date Filed: 08/14/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit
                                    No. 16-50972                                   FILED
                                  Summary Calendar                           August 14, 2017
                                                                              Lyle W. Cayce
                                                                                   Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JOSE ZAVALA, also known as Jose Jesus Zavala,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 1:13-CV-164-14


Before JOLLY, OWEN, and HAYNES, Circuit Judges.
PER CURIAM: *
       Jose Zavala appeals the 210-month sentence imposed on resentencing
for his jury trial conviction of conspiring to possess with intent to distribute
500 grams or more of a mixture and substance containing a detectable amount
of methamphetamine. He contends that his bottom-of-the-guidelines sentence
of imprisonment is unreasonable because it is greater than necessary to satisfy
the sentencing goals of 18 U.S.C. § 3553(a).


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-50972     Document: 00514114406      Page: 2    Date Filed: 08/14/2017


                                  No. 16-50972

      Zavala did not expressly object to his sentence in the district court, but
the contentions he raises on appeal concerning the reasonableness of his
sentence are substantially similar to the arguments he made when requesting
a downward variance. We need not decide whether Zavala’s arguments for a
variance were sufficient to preserve the issues he raises on appeal because, as
discussed below, he has not shown that the sentence imposed by the district
court was improper under the deferential abuse-of-discretion standard, see
Gall v. United States, 552 U.S. 38, 49-50 (2007), much less under the plain
error standard, see Puckett v. United States, 556 U.S. 129, 135 (2009).
      The record does not support Zavala’s contention that the district court
erred by failing to consider his relatively limited role in the conspiracy. The
district court’s statements at resentencing indicate its determination that
Zavala had committed a serious offense even though he was responsible for a
lesser quantity of methamphetamine than others in the conspiracy. Zavala
fails to show that the district court erred by failing to “account for a factor that
should receive significant weight.” United States v. Cooks, 589 F.3d 173, 186
(5th Cir. 2009).
      Zavala further contends that his 210-month sentence is unreasonable
because he has a minimal criminal record and has never before been to prison,
because he suffers from health problems, and because his risk of recidivism is
low given his age and his criminal history. He asserts that the sentence is
greater than necessary to protect the public because his offense did not involve
violence and because he will likely be deported after serving a sentence of
imprisonment. Zavala argues that proper consideration of the sentencing
factors would justify a sentence of 180 months of imprisonment.
      As we have acknowledged, “the sentencing judge is in a superior position
to find facts and judge their import under § 3553(a) with respect to a particular



                                         2
    Case: 16-50972    Document: 00514114406    Page: 3   Date Filed: 08/14/2017


                                No. 16-50972

defendant.” United States v. Campos-Maldonado, 531 F.3d 337, 339 (5th Cir.
2008).   Zavala’s arguments amount to a request for a reweighing of the
§ 3553(a) sentencing factors, which we will not perform given the deference
accorded the district court’s sentencing determinations. See United States
v. Rodriguez-Bernal, 783 F.3d 1002, 1008 (5th Cir. 2015).
      Zavala has not overcome the presumption of reasonableness that applies
to his sentence. See Cooks, 589 F.3d at 186. Because the district court did not
abuse its discretion, let alone plainly err, in imposing a sentence within the
advisory guidelines range, the judgment of the district court is AFFIRMED.




                                      3